833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl DIGGS, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 87-7574.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Oct. 30, 1987.

Darryl Diggs, appellant pro se.
Katherine Baldwin Toone, Office of Attorney General of Virginia, for appellee.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The appellant has requested that this Court construe his sentencing order to reflect a parole recommendation.  After a careful review of the record and the district court's opinion accepting the magistrate's recommendation, we find that this is a matter of state law and that an appeal from the order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  The appellant is free to refile his petition to request resentencing or sentence clarification.  The appellant is reminded that these issues must be properly exhausted.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Diggs v. Murray, C/A No. 87-18-N (E.D.Va. Mar. 31, 1987).


2
DISMISSED.